Citation Nr: 0830698	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  03-26 563	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for memory loss and 
sleep disorder due to undiagnosed illness and/or secondary to 
other claimed conditions.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1978 to April 
1985 and from October 1990 to May 1991.  He served in the 
Persian Gulf during the Persian Gulf War.

The appeal arises to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that, in pertinent part, denied service 
connection for GERD, hypertension, sleep disorder, and PTSD.  

In May 2007, the Board granted other claims and remanded the 
claims listed on the Title Page of this decision for 
development.

Service connection for hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran served in combat.  

2.  A combat stressor during active service led to PTSD.  

3.  Medical evidence links depression, memory loss, and sleep 
disorder to PTSD.  

4.  Medical evidence dissociates GERD symptoms from active 
military service.  




CONCLUSIONS OF LAW

1.  PTSD with depression was incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  The requirements for secondary service connection for 
memory loss and sleep disorder are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2007).

3.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, such notice was sent to the veteran in May 
2007.  

With respect to the claims for PTSD, memory loss and sleep 
disorder, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

With respect to the claim for GERD, VA's duty to notify was 
not satisfied prior to the initial unfavorable decision on 
the claim.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of notice 
followed by readjudication of the claim); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as an SOC or SSOC, cures a timing defect).  

VA's duty to notify was satisfied subsequent to the initial 
decision by way of a letter sent to the claimant in May 2007 
that addressed all notice elements.  The letter informed the 
claimant of what evidence was required to substantiate the 
claim and of the claimant's and VA's respective duties for 
obtaining evidence.  The claimant was asked to submit 
evidence and/or information in his possession.  Although the 
notice letter was not sent before the initial decision, this 
timing error is not unfairly prejudicial to the claimant 
because the actions taken by VA after providing notice cured 
the timing error.  The claimant has been afforded opportunity 
to participate in his claim and has been allowed time to 
respond.  VA has readjudicated the case by way of a 
supplemental statement of the case issued after notice was 
provided.  For these reasons, it is not unfairly prejudicial 
to the claimant for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment records.  The claimant submitted any 
records and was provided an opportunity for a hearing.  The 
claimant was afforded a VA medical examination.  Neither the 
claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim for service 
connection for GERD.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the veteran filed his claim in 2004, the amendment is not 
applicable to the current claim. 

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  

PTSD with Depression

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The Cohen Court 
stressed that where a diagnosis of PTSD has been made, the 
Board must presume the sufficiency of the claimed stressor 
and the PTSD diagnosis itself is presumed to be in 
conformance with DSM-IV(r) standards.  Id, at 140.    

The Board remanded the claim in May 2007 for a PTSD 
examination.  According to a January 2008 VA mental disorders 
compensation examination report, the veteran's PTSD stressor 
was seeing dead bodies along the Euphrates River in Iraq in 
1991.  He reported continuing nightmares of this event.  The 
examiner offered only one Axis I diagnosis, that of PTSD.  
The examiner noted that combat stressors remained unverified.  
The January 2008 VA PTSD examiner also linked depression to 
PTSD.

Because the diagnosis of PTSD is medically linked to a 
reported in-service stressor, the next issue for resolution 
is whether the veteran is a combat veteran or, alternatively, 
whether there is credible supporting evidence that the 
claimed in-service stressor occurred.  The question of 
whether an alleged stressor is supported by credible evidence 
is one of fact to be resolved by VA adjudicators alone.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.  According to VAOPGCPREC 12-99, the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  VAOPGCPREC 12-99 also states that 
the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b) 
applies to determinations of whether a veteran engaged in 
combat with the enemy for purposes of 38 U.S.C.A. § 1154(b) 
in the same manner as it applies to any other determination 
material to resolution of a claim for VA benefits.  VA must 
evaluate the credibility and probative value of all pertinent 
evidence of record and determine whether there is an 
approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor.  38 C.F.R. 
§ 3.102 (2007).

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board in a decision that had denied 
service connection for PTSD on the basis of no confirmed 
stressor.  The Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
veteran's own personal involvement (as opposed to his 
assigned unit's involvement), is not necessary.  

In the present case, the veteran was not awarded a decoration 
of the type that conclusively establishes individual combat 
participation.  These awards would include the Bronze Star 
Medal, Purple Heart Medal, and Combat Infantryman Badge 
(CIB).  Although he did not received any of these medals, he 
did receive the Southwest Asia Service Medal with three 
bronze service stars, according to a July 1992-dated DD Form 
215, Correction to DD Form 214, Certificate of Release or 
Discharge from Active Duty.  

A bronze service star is awarded for each campaign 
participated in where the service member was assigned or 
attached to and present for duty with a unit during the 
period that it participated in combat; or, if individually 
was under orders in the combat zone and was (a) awarded a 
combat decoration; or, (b) furnished a certificate by a 
commanding general of a corps or higher unit that he/she 
actually participated in combat; or (c) served at a normal 
post of duty (in contrast to having had the status of an 
inspector, observer, or visitor); or (d) was aboard a vessel 
other than in a passenger vessel and furnished a certificate 
that he served in a combat zone.  Army Regulation AR 672-5-1, 
effective April 12, 1984.  

Supporting evidence was provided by a service comrade who has 
credibly reported that the veteran was in combat and that he 
saw dead bodies during the invasion of Iraq in 1991.  In 
April 2002, service comrade, R.J., confirmed personal 
knowledge of the veteran, as they served together stateside, 
were mobilized together, and deployed to Iraq where they 
served together.  R.J. reported that they saw many dead 
bodies and that "the company was often moved into actual 
positions where live combat was taking place." 

Because the veteran's award of three bronze service stars 
suggests that the veteran's unit was in combat and because 
the Court, in Pentecost, conceded that unit involvement in 
combat is sufficient to place the issue of the veteran's 
personal participation in combat in relative equipoise, and 
because a service comrade has credibly reported combat-
related activity, applying the benefit of the doubt doctrine, 
the Board will resolve the issue in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  

Considering all the evidence, including an assessment of the 
credibility, probative value, and relative weight of the 
evidence, the Board finds that the veteran did engage in 
combat with the enemy.  Because the evidence reflects that a 
PTSD diagnosis has been given, and because the evidence 
reflects a likelihood that the veteran did participate in 
combat, the requirements for service connection for PTSD are 
met.  

In addition, the Board has considered a claim for major 
depression.  The veteran's service treatment records (STRs) 
note depression in a March 1985 separation examination 
report.  The veteran checked "yes" to depression or 
excessive worry.  The examiner then noted "Depression caused 
by stress & HA's." 

A September 2003 VA mental disorders examination report was 
lost and could not be located during the recent remand 
period.  In February 2006, the veteran requested service 
connection for depression secondary to chondromalacia 
patellae, a torn right meniscus, stress, and headaches.  

A January 2008 VA mental disorders examination report does 
not contain a diagnosis of major depression, although the 
examiner noted that the veteran's depression was part of his 
PTSD.   Because no specific diagnosis of major depressive 
disorder or major depression was offered in January 2008 and 
because depression symptoms have been associated with PTSD, 
the Board will recharacterize the veteran's PTSD as "PTSD 
with depression."  

After consideration of all the evidence of record, because 
depression is associated with PTSD, the Board will grant 
service connection for PTSD with depression.  

Memory Loss and Sleep Disorder

According to a January 2008 VA mental disorders compensation 
examination report, the examiner felt that memory loss "may 
well be connected to the depression and anxiety piece of the 
post-traumatic stress disorder."  The examiner cautiously 
linked the sleep disorder to depression and anxiety, which in 
turn are related to PTSD, noting that nightmares of the war 
often disturbed the veteran's sleep.  No contrary medical 
evidence was submitted.  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

It appears that the veteran first raised the issue of 
secondary service connection for memory loss and sleep 
disorder in January 2002.  Thus, his service connection claim 
was filed prior to the October 10, 2006, effective date of 
the revised regulation.  Consequently, the pre-amended law 
set forth in Allen is for application.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because 
the January 2008 VA mental disorders examination report 
offers a link between the veteran's service-connected PTSD 
and his memory loss and sleep disorder and because no medical 
evidence that controverts this opinion has been offered, 
secondary service connection for memory loss and sleep 
disorder must be granted. 

GERD

In April 1991, the veteran filled-in a Southwest Asia 
Demobilization/Redeployment Medical Evaluation questionnaire, 
answering "no" to "Do you have stomach or belly pain, 
nausea, diarrhea, or bloody bowel movements?"  His STRs do 
not reflect any digestive-related complaint.

In May 1994, the veteran reported persistent dyspepsia 
symptoms since returning from the Persian Gulf.  He reported 
a burning epigastric area, made worse with food at times, and 
diarrhea.  VA evaluated a hiatal hernia via flexible 
sigmoidoscopy in July 1994.  No ulcer was found.  The 
examiner remarked, "[s]ymptoms most likely are not related 
to Persian Gulf."  

In August 1997, the veteran requested service connection for 
stomach problems, among others.  VA performed an upper 
gastrointestinal study (UGI) in October 1997.  A small 
sliding hiatal hernia with gastroesophageal reflux was noted.  

In this case, competent medical evidence that tends to link 
GERD with active service has not been submitted.  Likewise, 
competent medical evidence tending to link GERD to service-
connected disability or disabilities has not been submitted.  
The sole medical opinion that addresses the etiology of GERD, 
i.e., that offered in May 1994, dissociates it from active 
service.  

The veteran has claimed that GERD symptoms date back to 
active service.  Concerning the competence of this evidence, 
VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandrea v. Nicholson, 
492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional); See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).

In this case, although the veteran is competent to say when 
his symptoms arose, he had earlier specifically stated "no" 
to a history of stomach complaints in April 1991.  This 
response is more persuasive than later claims of symptoms 
dating back to active service.  Moreover, a health care 
professional has specifically dissociated relevant symptoms 
from active service and no other medical professional has 
controverted that opinion.  Thus, the contemporaneous medical 
evidence is negative.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Therefore, 
the appeal is denied.  


ORDER

Service connection for PTSD with depression is granted.

Service connection for memory loss and sleep disorder 
secondary to PTSD is granted.

Service connection for GERD is denied


REMAND

With respect to the remaining claim for hypertension, the 
veteran's STRs reflect normal blood pressure readings except 
one reading of 140/90.  This high blood pressure reading 
arose during hospitalization for a severe headache.  During a 
March 1985 redeployment physical examination, the veteran 
completed a medical history questionnaire and checked "yes" 
to history of high blood pressure.  The examiner noted a 
blood pressure reading of 118/76 and he was on no medication. 

A May 1994 VA Persian Gulf Registry examination report 
indicates normal blood pressure.  In April 1996, however, the 
veteran's blood pressure was 145/102, in August 1998 it was 
138/98, and in October 2001 it was 163/101.  

The veteran first claimed service connection for high blood 
pressure in January 2002.  A June 2003 VA muscles 
compensation examination report mentions a 2-year history of 
hypertension.  In May 2007, the Board remanded the case for a 
hypertension examination.  

According to a January 2008 VA hypertension compensation 
examination report, the veteran had taken hypertension 
medication for about 10 years.  The examiner noted one in-
service blood pressure reading of 140/90 taken during 
hospitalization for headaches and one post-service blood 
pressure reading of 140/90 in 1997.  Based on the single in-
service high blood pressure reading associated with a 
headache, the examiner found hypertension unrelated to active 
service.  

While the January 2008 VA examiner clearly associated the 
sole hypertensive blood pressure reading during active 
service to a severe headache and then noted that service 
connection is in effect for migraines and tension headaches, 
the report is ambiguous as to whether the doctor is saying 
that essential hypertension was hastened or is worsened by 
headaches.  Moreover, elsewhere in this decision we have 
granted service connection for combat-related PTSD (with a 
potential link to increased blood pressure).  Thus, VA's duty 
to assist includes obtaining another medical opinion.  See 
38 U.S.C.A. § 5103 (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the examiner who performed the January 
2008 VA hypertension examination.  If 
that examiner is not available, a 
suitable substitute may be used.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review.  

2.  The examiner should review the claims 
file, specifically the service treatment 
report of hospitalization for headaches 
with associated higher blood pressure 
reading and the fact that service 
connection is now granted for PTSD.  The 
examiner should answer the following two 
questions:

(a) Is it at least as likely as not (50 
percent or greater probability) that 
service-connected migraines with muscle 
tension headaches have caused, hastened, 
increased, or made it harder to control 
the veteran's hypertension?

(b) Is it at least as likely as not that 
service-connected PTSD has caused, 
hastened, increased, or made it harder to 
control the veteran's hypertension?

If the examiner is unable to answer any 
question, he or she should clearly so 
state.  Otherwise, the examiner must set 
forth a rationale for any conclusion in a 
legible report.  The veteran may be 
reexamined if necessary.  

3.  The AMC should undertake any 
additional development suggested by the 
examiner's opinions.  Following 
completion of the foregoing, the AMC 
should review the claims file and ensure 
that all of the above mentioned 
development has been completed in full.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


